ROBERT L. BLAND, Judge,
dissenting.
The record of the claim for which an award is made in this case by a majority of the court, prepared by the state road commission and filed with the clerk on March 14, 1947, contains a letter addressed to the state road commission under date of December 6, 1946, which reads in part as follows:
“So far as I am concerned the matter is closed. *40I was reimbursed by rny insurance company to the amount of $22.15. I do not seek any additional claim against the Road Commission.”
The majority opinion discloses on its face that the claim described in the record, concurred in by the agency concerned and approved by an assistant attorney general as a claim which, within the meaning of the court act, should be paid by the state, was paid by the Allemannia Fire Insurance Company.
I see no reason to pay the claim in question twice.
No question of subrogation is presented by the record.
I cannot, for reasons assigned, agree to recommend the claim to the Legislature.